1

2

3                                   UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                    ***
      MAUREEN CLARK and SONYA
6     ALEXANDER, individually, and on behalf of
      all others similarly situated,
7                                                       2:16-cv-02228-GMN-VCF
                          Plaintiffs,                   ORDER
8
      vs.
9
      BANK OF AMERICA CORPORATION,
10                        Defendant.
11

12         Before the court is Maureen Clark, et al. v. Bank of America Corporation, case number 2:16-cv-
13   02228-GMN-VCF.
14         A discovery plan and scheduling order has not been filed pursuant to LR 26-1.
15         Accordingly,
16         IT IS HEREBY ORDERED that a discovery hearing is scheduled for 11:00 a.m., November 25,
17   2019, in Courtroom 3D.
18         DATED this 15th day of November, 2019.
19
                                                              _________________________
                                                              CAM FERENBACH
20                                                            UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
